Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment
Applicant’s amendment filed 11/3/2021 has been received and entered.  Claims 1, 11, 13 and 14 have been amended, claims 3, 7 and 16 have been cancelled, and claim 18 has been added.
Claims 1, 2, 4-6, 8-15, 17 and 18 are pending and currently under examination.

Priority
This application filed 10/14/2013 claims benefit to provisional application 61/712900 filed 10/12/2012.
No comment has been made by Applicant in prosecution.

Double Patenting
Examiner comment-  In a review of applications by the inventors, applications with the similar titles were identified and reviewed:
13/772121 Compressively-accelerated read mapping;
14/053387 Compressively-accelerated read mapping;
14/837567 Compressively-accelerated read mapping framework for next-generation;
15/657359 Compressing, storing and searching sequence data; and
16/299263 Compressively-accelerated read mapping framework for next-generation;


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 4-6, 8-15 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.
The amendment to the claims to delete the limitation of ‘and improve storage efficiency of the read mapping computing platform’ has addressed the basis of the rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2, 4-6, 8-15 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn.  
The amendment to the claims to delete the limitation of ‘near sublinear-time mapping’ has addressed the basis of the rejection.

Claims 1, 2, 4-6, 8-15, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the amendment to the pre-amble for ‘implemented in a read mapping computing platform having a read mapper’ appears to be new matter.  A search of the specification for read mapper finds literal support and is consistent with a read mapping computing platform previously in the claims, however it does not appear that the specification supports that the steps of the method are performed read mapper or in it’s ‘computing environment’ as amended.  In review of the specification, the steps of the claimed method appear to provide for a data set up which the read mapper can use to map sequences, and appears .
Amending the claims consistent with prior claim limitations or with the teachings of the specification for how a read mapper and the constructed knowledge base are used together would address the basis of the rejection.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-6, 8-15 and 17 stand rejected and newly added claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. 
Claim analysis
Independent claims 1, 11, 13 and 14 have been amended and still are directed towards a method (claims 1), a medium to implement the method on a system/apparatus (claim 11) and an apparatus (claim 14) for processing sequence reads.  As amended, the method and implementation of the method on the system requires two steps to be implemented first the construction of a knowledge base where the read data in association with a reference 
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process and a product. 
In view of the guidance of the specification and that the claim recites ‘in association with a read mapping computing platform’, and that reading platforms disclosed and read mapping tools are implemented on computers the claims appear to be directed to a statutory category that encompass data analysis methods on a computer or with a processor.
For step 2A of the 101 analysis, the judicial exception of the claims are the abstract instructional steps for ‘constructing a knowledge base’ and ‘mapping’ a read for homology as it is directed to obtaining and analyzing sequence data.  More specifically, in light of the guidance of the specification, step 1 involves a pre-analysis of the read data with reference data to form a knowledge base or a table of homologies, and step 2 run in lieu of mapping provides continued analysis with reference data and the use of information in the knowledge base that is constructed.  The judicial exception is a set of instructions for analysis and organization of sequence data and appears to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Here, the claims are directed to method steps, and there is no requirement of the amount or complexity of the data for the method, and appears to be steps that one can perform in one’s mind or on paper.  In review of the 
  Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element in the claims.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, there are no steps in the independent claim nor the dependent claims that are considered additional elements.  In view of the claim requirements and guidance of the specification, it appears that the method are implemented and the system used are a general purpose computer and do not require any special or unique equipment (claims to a medium to implement the method on a system/apparatus (11, 12) and claims to an apparatus (14, 17)).   In review of the evidence of record, there does not appear to any improvement in the technical field for practicing the steps as presently claimed.
Response to Applicants arguments
Applicants provide an overview of the 101 guidance from MPEP 2106, and argue the claim as amended integrate as a whole the alleged judicial exception.  Applicants provide support from the specification for technical problems based on how conventional read mappers operate, and provide a copy of the amended claims underlining the steps for constructing a knowledge base and in lieu of mapping steps as addressing the technical problem or inefficiency of mapping tools when searching for homology.  Applicants argue that the claims are directed to operations or program code functions that provide for storage and processing, which are Berkheimer.  Applicant’s arguments have been fully considered, but not found persuasive.
As analyzed above, in Step 1 all the steps as a whole do require that any specific read platform be used or that it is required of the claim as amended, and as evidenced by the claims directed to a medium comprise generalized high level instructions to perform the steps.  The claims as amended have not modified the steps for creating a knowledge base nor that the read mapper uses the compact representation of reads, and sets forth and comprises an analysis to create matches without computation to create a table of homology and then use the information to seed the possible matching computations.  Each of the phase/step is set forth in high level of generality that what is specifically constructed as a knowledge base is generic and not limited by the specification; likewise for the second step how the first step table/data is used appears to set forth analysis of homology as ‘sampled seeds’ of the read sequence data are used in the establishment of sequence data comparison.  Further, as analyzed above, as broadly set forth on how it is generally to be implemented, the desired result for an improvement is not clear and not consistent with the breadth of the claims.  None of the dependent claims set forth specific steps on how each of these are to be practiced, and considered general guidance steps for mapping sequences.  With respect to any improvement, there does not appear to be any evidence of record to support the assertion, or what is compared to support an improvement.  While the claims itself reciting the word 'improved' or 'improvement' the steps that are required to be implemented fail to clearly set forth a technical improvement that would obviate the basis of the 101. 
For the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

In view of the guidance of the specification, the invention is directed to an approach that is sometimes referred to herein as compressively-accelerated read mapping, or compressive mapping for short.  At page 3 it is taught that “In particular, the mapping layer taps into the similarity knowledge within the set of data structures to decide on the mappings and report them, thereby avoiding redundant and unnecessary computations that would otherwise be necessary (to find matches and report mappings for each read individually). In other words, the approach of this disclosure exploits the redundancy in the read datasets to enable significant speed-up of the sequence matching layer, which preferably is performed collectively for all reads.”  Prior to 2011 file formats such as SAM or BAM were known, and provided for a format where read alignments were stored relative to a reference sequence, for example Li et al. (BIOINFORMATICS, June 8, 2009) provide for the SAM format and a description of SAMtools 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631